146 U.S. 56 (1892)
HUBBARD
v.
SOBY.
No. 1094.
Supreme Court of United States.
Submitted October 17, 1892.
Decided October 31, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CONNECTICUT.
*57 Mr. Lewis E. Stanton and Mr. Edwin B. Smith for the motion.
Mr. Assistant Attorney General Maury opposing.
*60 THE CHIEF JUSTICE: This was a suit brought October 9, 1890, in the Circuit Court of the United States for the District of Connecticut to recover an alleged excess of duties upon imports exacted by plaintiff in error in his capacity of collector of customs of the port of Hartford, prior to the going into effect of the act of Congress of June 10, 1890, entitled "An act to simplify the laws in relation to the collection of the revenues," 26 Stat. 131. Judgment was given for defendant in error, February 27, 1892, and on June 11, 1892, the pending writ of error was sued out. The motion to dismiss the writ must be sustained upon the authority of Lau Ow Bew v. United States, 144 U.S. 47; McLish v. Roff, 141 U.S. 661.
Writ of error dismissed.